TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                          NO. 03-02-00274-CV




                      Billy Bob Aldridge and Allegheny Mutual Casualty Co.
                             dba Alamo Bail Bonds, Surety, Appellants

                                                      v.

                                        State of Texas, Appellee




     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
           NO. 01-091-C277, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING




                 The trial court signed a final judgment on January 3, 2002. On February 1, appellants Billy

Bob Aldridge and Allegheny Mutual Casualty Co. dba Alamo Bail Bonds, Surety, filed a motion for new

trial. On April 18, they filed their notice of appeal. On May 15, this Court sent appellants a letter informing

them that the notice of appeal appeared to be untimely, requesting a response by May 28, and notifying

them that a failure to respond timely would result in the appeal=s dismissal. On July 3, appellee the State of

Texas filed a motion to dismiss the appeal. To date, appellants have not responded to the Court=s letter.
                 We therefore dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a). We

dismiss appellee=s motion to dismiss.




                                               Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: July 26, 2002

Do Not Publish